DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on March 2, 2021.
Claims 1-20 are pending in this action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-11, 13, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2018/0278749).
As per claim 1, Choi discloses, a computer-implemented method for dialog shortcuts, the computer-implemented method comprising: 
responsive to detecting initiation of a dialog, receiving, by one or more computer processors, an utterance from a user (Paragraph 0532); 
determining, by the one or more computer processors, whether the utterance contains an objective of the user, wherein the objective is selected from a group consisting of create a shortcut, execute the shortcut, modify the shortcut, and delete the shortcut (Paragraphs 0537 and 0538); and 
responsive to determining that the utterance contains the objective, implementing, by the one or more computer processors, the objective (Paragraph 0532).  

As per claim 2, Choi discloses, further comprising: responsive to determining that the utterance does not contain the objective, monitoring, by the one or more computer processors, the dialog; responsive to determining that the dialog has ended, analyzing, by the one or more computer processors, the dialog to determine if the dialog contains a possible shortcut; responsive to determining that the dialog contains the possible shortcut, notifying, by the one or more computer processors, the user that the dialog contains the possible shortcut; and responsive to receiving a positive response from the user, creating, by the one or more computer processors, a new shortcut based on an analysis of the dialog (Paragraphs 0543-0565).  

As per claim 3, Choi discloses, wherein responsive to determining that the utterance contains the objective, implementing, by the one or more computer processors, the objective further comprises: responsive to determining that the objective is to create the shortcut, receiving, by the one or more computer processors, a trigger name from the user; recording, by the one or more computer processors, an interaction between the user and the dialog; and responsive to determining that the dialog has ended, storing, by the one or more computer processors, the dialog in a shortcut store for the user under the trigger name (Paragraphs 0532-0538).  
As per claim 5, Choi discloses, wherein responsive to determining that the utterance contains the objective, implementing, by the one or more computer processors, the objective further comprises: responsive to determining that the objective is to execute the shortcut, authenticating, by the one or more computer processors, the user (Paragraph 0096); receiving, by the one or more computer processors, a selection of an existing shortcut from the user (Paragraph 0532); and creating, by the one or more computer processors, a behind-the-scenes execution of a dialog with a back end dialog workspace to execute the shortcut as a proxy of the user (Paragraphs 0532-0538).  

As per claim 7, Choi discloses, wherein the shortcut has a mechanism to stop the shortcut if an agent response deviates from a dialog record (0532-0538).  
As per claim 8, Choi discloses, wherein responsive to determining that the utterance contains the objective, implementing, by the one or more computer processors, the objective further comprises: responsive to determining that the objective is to modify the shortcut, receiving, by the one or more computer processors, a trigger name from the user; retrieving, by the one or more computer processors, the shortcut from a shortcut store for the user based on the trigger name; receiving, by the one or more computer processors, one or more modifications from the user; inserting, by the one or more computer processors, the one or more modifications into the shortcut; and storing, by the one or more computer processors, the shortcut into the shortcut store for the user based on the trigger name (Paragraphs 0543-0565).  

As per claim 9, Choi discloses, wherein responsive to determining that the utterance contains the objective, implementing, by the one or more computer processors, the objective further comprises: responsive to determining that the objective is to delete the shortcut, deleting, by the one or more computer processors, the shortcut from a shortcut store for the user (Paragraph 0537).

As per claims 10-11, 13, 15-19, they are analyzed and thus rejected for the same reasons set forth in the rejection of claims 1-3, 5, 7-9, because corresponding claims have similar limitans.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2018/0278749) as applied to claims 5 and 13 above, and further in view of Well-Known prior art.
As per claims 6 and 14, Choi does not explicitly disclose, requesting, by the one or more computer processors, one or more parameters from the user; and responsive to receiving the one or more parameters from the user, inserting, by the one or more computer processors, the one or more parameters for one or more dynamic fields in the objective. Official Notice is taken on the well-known in the dialog system to receive parameters from the user for one or more dynamic fields in the objective. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known teaching in the invention of Choi because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  



Allowable Subject Matter
Claims 4, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morin (US 2002/0128837) discloses, voice binding for user interface navigation system.
Sharma (US 2008/0033994) discloses, interactive voice controlled project management system.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
December 2, 2022								
	
/ABUL K AZAD/           Primary Examiner, Art Unit 2656